Citation Nr: 0814471	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an autoimmune disease, 
including systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to June 1995; 
his awards include the Combat Infantryman Badge.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a decision dated in June 2007, the Board determined that 
new and material evidence had been obtained to reopen the 
previously denied claim of service connection for autoimmune 
disease, including systemic lupus erythematosus.  After 
determining that the claim had been reopened, the Board 
remanded the case for additional development.  The case has 
been returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has stated that after he returned to the states 
from his deployment to Somalia, he had symptoms of fatigue 
and malaise and underwent medical tests at Ft. Drum, New York 
and was told he had lupus.  Service medical records show that 
in March 1994, the veteran was seen in an orthopedic clinic 
with a painful distal right index finger along with 
complaints of fatigue, fever, and malaise, and physical 
examination revealed small hemorrhagic petechiae involving 
the right index finger.  Physical examination also revealed a 
harsh, systolic ejection murmur, and the veteran was referred 
to a family practice clinic for evaluation.  After testing, 
subacute endocarditis was ruled out.  Cultures of tissue from 
the right index finger were positive for herpes simplex virus 
Type I, and the veteran was determined to have an unusual 
manifestation of herpetic whitlow.  

Laboratory reports dated in March 1994 and April 1994 showed 
antinuclear antibody tests were positive with a 1 to 320 
titer and speckled pattern.  (According to the reference 
range, a titer grater than or equal to 1 to 160 indicates an 
elevated antibody level.)  When tested in April 1994, the ds-
DNA antibody was less than 1.0 units/milliliter (ml).  
According to the laboratory report, moderate elevations up 
to 3.5 units/ml can be seen in a variety of connective tissue 
disorders including SLE (systemic lupus erythematosus); and 
levels above 3.5 units/ml are largely confined to SLE.  

Post-service medical records show that in 2001 the veteran 
was referred by his family physician to a private 
rheumatologist, J.V., M.D.  When he was seen by Dr. J.V. in 
April 2001, the veteran reported that he had been diagnosed 
with lupus in service when he presented with fatigue and 
black spots on his right index finger.  The veteran reported 
his symptoms had been intermittent since then but had 
exacerbated in the past two months, with fatigue, joint pain, 
and some swelling.  It was noted that work-up by the 
veteran's primary care physician recently showed a positive 
ANA.  Dr. J.V. specifically noted that laboratory reports 
from the primary care physician's office showed ANA of 1 to 
320 with speckled pattern in March 2001.  After clinical 
examination, and noting the positive ANA, Dr. J.V. said 
findings were suspicious for autoimmune disease.  He ordered 
additional studies and planned to see the veteran in two 
weeks.  The claims file includes an April 2001 laboratory 
report showing ANA of 1 to 2560 with speckled pattern and RNP 
antibodies of 1 to 12800, which the report indicated was 
strongly positive, with the normal range as 1 to 100.  The 
narrative of the veteran's May 2001 follow-up visit to Dr. 
J.V. is not complete.  The portion of the report that is in 
the record does not comment on the ANA and RNP test results.  
A medication sheet shows Dr. J.V. prescribed Plaquenil and 
aspirin, and a cover sheet shows the veteran's next 
appointment was scheduled for early July 2001.  As the 
complete report of the veteran's May 2001 visit to Dr. J.V. 
and any subsequent records could be pertinent to the 
veteran's claim, action should be taken to attempt to obtain 
those records.  

VA medical records show the veteran was seen in a 
rheumatology clinic in February 2004 having been referred 
from primary care for evaluation of possible lupus.  The 
veteran gave a history of having been told he had lupus in 
service, and he reported continued symptoms of easy 
fatigability, generalized aching, and pain with occasional 
stiffness.  The veteran said a private physician had told him 
he probably had lupus and put him on Plaquenil, which he had 
taken for a couple years but had not helped much.  The VA 
physician noted that the veteran had had extensive blood work 
done by VA and was found to have a positive ANA with positive 
RNP antibody, with the rest of the ANA profile being 
negative.  It was also noted that the veteran had had 
progressive elevation of liver function tests.  After 
examination, the assessment was:  "Patient with positive ANA 
and RNP suggestive of the presence of newly 
differentiated/mixed collagen deficiency disease.  However 
his only symptoms are some generalized achiness and perhaps 
mild swelling.  The only abnormality labs show is progressive 
elevation of LFTs that do not correspond to abnormalities 
noted in serology suggesting perhaps an autoimmune process."  
The physician said he would send the veteran for ultrasound 
and lab tests for autoimmune hepatitis and similar processes.  
He said he did not want to treat the veteran until he had a 
better picture of what was going on.  

VA outpatient records show that at an ambulatory care clinic 
visit in March 2004, it was noted that the veteran had a 
history of abnormal liver function tests and elevated AST, 
ALT, and GGT with positive ANA.  The examiner said Hepatitis 
A, B, and C were unremarkable, and antimitochondrial 
antibodies were essentially unremarkable.  The examiner also 
said that ultrasound of the abdomen was consistent with 
multiple gallstones without any parenchymal defect in the 
liver.  After examination, the assessment was abnormal LFTs 
of uncertain etiology, could be secondary to fatty liver 
and/or component of autoimmune disease especially lupus 
although ultrasound of the abdomen was unremarkable.  In 
June 2004, after the veteran complained of continued pain in 
the right upper quadrant, he was evaluated in the surgery 
clinic, a sonogram showed stones in the gallbladder, and the 
assessment was cholelithiasis.  

Later records show that when the veteran was seen in the VA 
ambulatory care clinic in August 2005, he reported that at a 
VA compensation and pension examination it had been 
recommended that he be evaluated by a rheumatologist.  The 
assessment at the August 2005 outpatient visit included 
"questionable lupus no definitive diagnosis but does have 
autoimmune disease."  A rheumatology consultation was 
planned; it was noted that the veteran had last been seen 
there in February 2004.  The most recent VA outpatient 
medical record in the claims file is dated in August 2005.  
Any more recent records should be obtained, including the 
report of any rheumatology consultation.  

In June 2007, the Board remanded the case for a VA 
examination and specifically requested that the examiner 
state whether the veteran has an autoimmune disease.  The 
Board also requested that the examiner state, with respect to 
each disability diagnosed, whether it is at least as likely 
as not that the disability began during service or as a 
consequence of service.  In the report of the subsequent VA 
examination in December 2007, the examiner said there was no 
diagnosis of systemic lupus erythematosus.  He did not, 
however, state whether the veteran has any other autoimmune 
disease, and if so, whether it is at least as likely as not 
that the disability began during service or was a consequence 
of service.  As the issue on appeal encompasses autoimmune 
diseases other than systemic lupus erythematosus (and the 
record shows the veteran has complained of continuing 
symptoms of malaise, fatigue, and joint pain with positive 
ANA results during and after service) the Board must again 
remand the case so that the requested actions can be 
completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Board remand confers on veteran or other claimant, as a 
matter of law, the right to compliance with remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he provide release authorization 
for records from J.V., M.D., at the 
Covenant Medical Group, 3506 21st 
Street, Lubbock, Texas, 79410.  This 
should include, but not be limited to, 
the complete report of the veteran's 
office visit on May 7, 2001, and any 
subsequent records.  Then take 
appropriate action to obtain the 
requested records.  

2.  Obtain and associate with the 
claims file VA medical records dated 
from August 2005 to the present.  This 
should include outpatient records, 
consultation reports, laboratory 
reports, and reports of imagining 
studies.  

3.  Then, arrange for a VA examination 
of the veteran by an appropriate 
specialist to determine the nature and 
etiology of any current autoimmune 
disease.  All indicated studies should 
be performed.  The examiner should 
specifically identify or rule out the 
presence of any autoimmune disease.  
After examination of the veteran and 
review of the record, including service 
medical records and in-service 
laboratory reports showing positive 
ANA, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current autoimmune 
disease had its onset in service or is 
causally related to service or any 
incident of service.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  After completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for an autoimmune 
disease, including (but not limited to) 
systemic lupus erythematosus.  If the 
claim remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



